DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “preparation unit” (because A – “preparation unit” is the placeholder/nonce term, B – “for preparing a strand of filtering fibers” designates the function, and C – no additional structure is provided in the claim body, thus “preparation unit” is understood as equivalent to “means for preparing a strand of filtering fibers”). A review of the specification suggests that the corresponding structure found in the corresponding US PG-Publication, US 2021/0112853 A1, is the structure for pulling the fibers (F) towards the forming unit (see ¶ [0029]) or equivalent.
Regarding claim 1, “forming unit” (because A – “forming unit” is the placeholder/nonce term, B – “for forming a continuous filter rod from the strand of the filtering fibers” designates the function, and C – no additional structure is provided in the claim body, thus “forming unit” is understood as equivalent to “means for forming a continuous filter rod from the strand of the filtering fibers”). A review of the specification suggests that the corresponding structure is a funnel-structure shown in Fig 4 for forming the strand of filtering fibers (see [0030]) or equivalent.
Regarding claim 1, “feeding unit” (because A – “feeding unit” is the placeholder/nonce term, B – “for feeding multiple-length longitudinal objects” designates the function, and or equivalent.
Regarding claim 1, “transferring unit” (because A – “transferring unit” is the placeholder/nonce term, B – “for transferring the single-length longitudinal objects” designates the function, and C – no additional structure is provided in the claim body, thus “transferring unit” is understood as equivalent to “means for transferring the single-length longitudinal objects”). A review of the specification suggests that the corresponding structure is a channel in communication with a drum (#15. [0031]) or equivalent.
Regarding claim 1, “positioning unit” (because A – “positioning unit” is the placeholder/nonce term, B – “for placing the single-length longitudinal objects in the continuous filter rod while it is being formed” designates the function, and C – no additional structure is provided in the claim body, thus “positioning unit” is understood as equivalent to “means for placing the single-length longitudinal objects in the continuous filter rod while it is being formed”). A review of the specification suggests that the corresponding structure is a rotating disc (#30. [0031]) or equivalent.
Regarding claim 1, “cutting head” (because A – “cutting head” is the placeholder/nonce term, B – “for cutting the formed continuous filter rod that comprises the filtering fibers and the single-length longitudinal objects, into individual filter rods” designates the function, and C – no additional structure is provided in the claim body, thus “cutting head” is understood as equivalent to “means for cutting the formed continuous filter rod or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the duct" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the positioning unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation “the positioning unit” in line 1 and "the positioning disc" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the positioning unit” in line 1 and "the positioning disc" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the positioning disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4,037,524).

Regarding claim 1, Hall discloses a machine (Fig 1, #10) for manufacturing tobacco industry filter rods, comprising:
- a preparation unit (Fig 1, #11/#19) for preparing a strand of filtering fibers (Fig 1, #12);
(Fig 1, #20) for forming a continuous filter rod from the strand of the filtering fibers (See at least col 2, lines 31-36);
- a feeding unit (Fig 1, #13 & #21/#22/#23/#24/#25) for feeding multiple-length longitudinal objects (Fig 1, #14. See further col 2, lines 39-54);
- a cutting unit (Figs 4/5, #30/#32), comprising a multi-flute drum conveyor (Figs 1/4/5, #27), for cutting the multiple-length longitudinal objects into the single-length longitudinal objects (See Figs 4/5. See further at least col 3, lines 1-13);
- a transferring unit (Figs 4/5, #27) for transferring the single-length longitudinal objects (Fig 5, #17. See further col 3, lines 14-27 & col 3, lines 45-62);
- a positioning unit (Figs 1/4/5, #27/#39/#40) for placing the single-length longitudinal objects in the continuous filter rod while it is being formed (See at least col 5, lines 7-30); and
- a cutting head (Implicit in the downstream side of the device) for cutting the formed continuous filter rod that comprises the filtering fibers and the single-length longitudinal objects, into individual filter rods (See at least col 5, lines 36-40).

Regarding claim 5, Hall further discloses wherein a separating unit (Fig 5, #33) is located at the end of the duct and configured to receive the single-length longitudinal objects and to transfer the single-length longitudinal objects, one by one, to the positioning unit (See at least col 3, lines 14-27).

Regarding claim 6, Hall further discloses wherein the positioning unit for placing the single-length longitudinal objects into the continuous filter rod comprises a rotary positioning disc having a horizontal axis and transporting seats for the single-length longitudinal objects (See Fig 5, #27 illustrating a "wheel" including "recesses" {#28} for holding the single-length objects {#17}).

Regarding claim 7, Hall further discloses wherein the positioning unit for placing the single-length longitudinal objects into the continuous filter rod being formed comprises a longitudinal pushing-off element for pushing the single-length longitudinal objects out of the transporting seats of the positioning disc (See Fig 7, #39 illustrating a "plunger" for pushing the single-length objects {#17} out of the transporting seats {#28}. See further col 3, lines 45-64).

Regarding claim 8, Hall further discloses wherein the positioning unit for placing the single-length longitudinal objects into the continuous filter rod comprises a rotary pushing element for pushing the single-length longitudinal objects out of the transporting seats of the positioning disc (See Fig 7, #39 illustrating a "plunger" for pushing the single-length objects {#17} out of the transporting seats {#28}. See further col 3, lines 45-64. As illustrated in Fig 7, the devices are mounted in a rotary manner).

Regarding claim 11, Hall further discloses wherein the multiple-length longitudinal object is tubular in form (See at least col 2, lines 39-41).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Greene (EP 0295518 A1).

Regarding claim 2, Hall does not specifically teach wherein the feeding unit for feeding the multiple-length longitudinal objects comprises a channel configured to feed the multiple-length longitudinal objects in a form of a mass flow.
	Greene teaches wherein the feeding unit for feeding the multiple-length longitudinal objects comprises a channel configured to feed the multiple-length longitudinal objects in a form of a mass flow (See Figs 4/5, #56/#59 illustrating a duct to flow the single-length objects in a mass flow).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Greene to include a duct for directing the tubing of Hall (#14) towards the cutting unit with the motivation of protecting the tubing and preventing issues with transportation, as recognized by Greene on col 5, lines 2-29.

Regarding claim 3, Hall does not specifically teach wherein the transferring unit is configured to transfer the single-length longitudinal objects in the form of a flow of the single-length longitudinal objects along a duct.
(See Figs 4/5, #56/#59 illustrating a duct to flow the single-length objects in a mass flow).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Greene to include a duct for directing the tubing of Hall (#14) towards the cutting unit with the motivation of protecting the tubing and preventing issues with transportation, as recognized by Greene on col 5, lines 2-29.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Cieslikowski (US 2009/0145449 A1).

Regarding claim 4, Hall does not specifically teach wherein the transferring unit for transferring the single-length longitudinal objects comprises a transferring drum having a spiral element on a side surface.
	Cieslikowski teaches wherein the transferring unit for transferring the single-length longitudinal objects comprises a transferring drum (See Fig 2, #27) having a spiral element on a side surface (See Fig 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Cieslikowski to include a transferring unit having a spiral element with the motivation of enabling the interception of the single objects by said drums and conveying them downstream, as recognized by Cieslikowski in ¶ [0035].

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Esposti (US 2017/0265518 A1).

Regarding claim 9, Hall does not specifically teach a gluing unit for supplying glue onto the single-length longitudinal objects.
	Esposti teaches a gluing unit for supplying glue onto the single-length longitudinal objects (See Fig 5, #44. See further ¶ [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Esposti to include a gluing unit with the motivation of providing adhesive to hold the formed filter together as a single piece, as recognized by Esposti in ¶ [0049] – [0051] and [0082].

Regarding claim 10, Hall does not specifically teach a nozzle for supplying glue is located at a circumference of the positioning disc.
	Esposti teaches a nozzle for supplying glue is located at a circumference of the positioning disc (See Fig 5, #44. See further ¶ [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Esposti to include a gluing unit with the motivation of providing adhesive to hold the formed filter together as a single piece, as recognized by Esposti in ¶ [0049] – [0051] and [0082].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.